Citation Nr: 1101488	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
chloracne, claimed as a residual of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Additional issues of entitlement to service connection 
for a right knee disorder and an acquired psychiatric disorder 
were granted by an August 2009 rating decision, and are no longer 
subjects for current appellate review.

In February 2006, the Veteran testified at a Board hearing held 
before a Veterans Law Judge.  In July 2007, the Board notified 
the Veteran that the Veterans Law Judge who conducted the hearing 
was no longer employed by the Board and advised him that he was 
entitled to another hearing.  The letter indicated that if the 
Veteran did not respond within 30 days of the letter, the Board 
would assume that he did not want to testify at a second Board 
hearing.  The Veteran has not responded or otherwise indicated 
that he wants another hearing.  Thus, the Board will consider the 
remaining claim on appeal based on the current record.

The Board remanded this case in December 2007 and January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When remanded in January 2010, the Board requested that the 
Veteran undergo an appropriate VA examination to determine the 
nature, extent, onset and etiology of any skin disability found 
to be present.  In doing so, the Board noted the availability of 
presumptive service connection for a disability based on exposure 
to herbicides did not preclude a Veteran from establishing 
service connection with proof of direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In February 2010, the Veteran was afforded another VA 
examination.  The examiner diagnosed the Veteran as having 
seborrheic dermatitis and opined that his seborrheic dermatitis 
was not related to service because VA had not established 
presumptive service connection for the condition.  As such, the 
examination report is inconsistent with Stefl and Combee as well 
as the Board's January 2010 remand instructions, and thus not 
adequate for rating purposes.  Under the circumstances, the Board 
has no discretion and has to remand this matter for another VA 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Board confers on the Veteran or other claimant, as 
a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any additional VA 
treatment records for the Veteran, dated 
since January 2010.

2.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any skin disability, to 
specifically include skin cancer and 
dermatitis, found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail.  The examiner 
must opine as to whether it is at least as 
likely as not that any skin disability found 
to be present had its onset in or is related 
to service, to specifically include his in-
service herbicide exposure.  In offering 
these opinions, the examiner must acknowledge 
and discuss the Veteran's report of a 
continuity of symptoms.  The rationale for 
all opinions expressed should be provided in 
a legible report.

3.  Then the RO must review the examination 
report and ensure that all it complies with 
the Board remand instructions.  If any 
development is incomplete, appropriate 
corrective action should be undertaken.  If 
the VA examination report does not comply 
with the Board's examination request, the RO 
must return the report for corrective action.  
38 C.F.R. § 4.2 (2010).

4.  The RO should readjudicate the Veteran's 
appeal.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

